DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20190225218) in view of Tashiro et al. (US 20160153374) in further view of Bariat et al. (US 20170227967).
Regarding Claim 1, Ishikawa teaches a vehicle travel assist device that assists travel of a vehicle (Ishikawa, Fig 2), the vehicle travel assist device comprising: a control device configured to control the travel of the vehicle (Ishikawa, Fig 5 Box 40); and a memory device in which travel state information indicating a travel state of the vehicle is stored (Ishikawa, Fig 5 Box 42, [0032] “…vehicle position can be recognized using map data…stored in the memory unit”, [0058] “…current vehicle speed V1, vehicle speed V0 detected earlier and stored in the memory unit”), wherein the control device (Ishikawa, Fig 5 Box 40) is further configured to: execute vehicle guidance control that guides the (Ishikawa, [0034] “The action plan generation unit.. generates a driving path of the vehicle…(target path) from present time point to a certain time ahead based on, for example, a target route computed by the navigation unit…,subject vehicle position recognized by the subject vehicle position recognition unit…and external circumstances recognized by the exterior recognition unit); during the vehicle guidance control,  execute driving force increase control that increases a driving force such that a wheel of the vehicle climbs over a difference-in-level (Ishikawa, Fig 6, [0041] “the vehicle control apparatus is configured…to facilitate ride-over of the rise…by the front wheels…following ride-over of the rise…by the rear wheels”, [0069] “…vehicle speed immediately before the front wheels…ride over the rise…is controlled to target vehicle speed…inertial force (kinetic energy) of the vehicle…necessary for the front wheels…to ride over the rise…is obtained and the front wheels…can easily ride over the rise…by inertial force”).
Ishikawa does not teach variably set an increase rate of the driving force in the driving force increase control according to a remaining distance to the target stop position at a time of the driving force increase control during the vehicle guidance control.  However Tashiro teaches this limitation (Tashiro, Fig 15, Examiner interprets “fully opened” throttle opening from time T32 and T33 as increase in the driving force over a period of time to the target stop position).  
Ishikawa also does not teach wherein the increase rate in a case where the remaining distance is a first distance is higher than the increase rate in a case where the remaining distance is a second distance shorter than the first distance. However, Bariat teaches this limitation (Bariat, [0043] “The remaining distance...represents...the shortest distance between the position of the motor vehicle...when the minimum collision distance is reached and the end point of the travel trajectory”, [0022] “The driver continues to activate the accelerator pedal and the brake. It is also possible to provide that the driver assistance system additionally actuates a brake and/or a drive engine of the motor vehicle, in order to manoeuvre the motor vehicle along the travel trajectory. In this case, the driver assistance system also performs the longitudinal guidance of the motor vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to incorporate variably setting an increase rate of the driving force in the driving force increase control according to a remaining distance to the target stop position at a time of the driving force increase control during the vehicle guidance control as taught by Tashiro and the increase rate in a case where the remaining distance is a first distance is higher than the increase rate in a case where the remaining distance is a second distance shorter than the first distance as taught by Bariat in order to control the driving force of the vehicle so that the vehicle decelerates as it approaches the target stop position.
Regarding Claim 2, Modified Ishikawa teaches the vehicle travel assist device (Ishikawa, Fig 2) according to claim 1.  Ishikawa, as modified, does not teach wherein the control device executes the vehicle guidance control with updating the remaining distance to the target stop position based on the travel state information.  However, Bariat teaches this limitation (Bariat, [0043] The driver assistance system...can ...detect a remaining distance...The remaining distance...represents...the shortest distance between the position of the motor vehicle...when the minimum collision distance is reached and the end point of the travel trajectory”, [0045] “The remaining distance...is determined as a function of the travel trajectory...it is also possible to provide that the remaining distance...is calculated by virtue of the fact that the travel trajectory...is projected onto the currently detected position of the motor vehicle ...This results in the projected or adjusted travel trajectory...on the basis of which the remaining distance...is determined.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to incorporate updating the remaining distance to the target stop position based on the travel state information as taught by Bariat in order to update the vehicle position to continuously modify the stopping position based on the vehicle's trajectory.
Regarding Claim 3, Modified Ishikawa teaches the vehicle travel assist device (Ishikawa, Fig 2) according to claim 1, wherein the control device (Ishikawa, Fig 5 Box 40) is further configured to: determine whether or not the wheel reaches the difference-in-level based on the travel state information (Ishikawa, [0045] “The ride-over determination unit…determines based on signals from the vehicle speed sensor…and acceleration sensor…whether the rear wheels…(driven wheels) have ridden over the rise”); and execute the driving force increase control after determining that the wheel reaches the difference-in-level (Ishikawa, [0064] “…the driving control unit…to control actuators AC so as to control actual vehicle speed immediately before the front wheels…(drive wheel) ride over the rise…to target vehicle speed”).
Regarding Claim 4, Modified Ishikawa teaches the vehicle travel assist device (Ishikawa, Fig 2) according to claim 1, Ishikawa, as modified, does not teach wherein the control device variably sets a target value of the driving force in the driving - 23 -force increase control according to the remaining distance to the target stop position at the time of the driving force increase control.  However, Tashiro teaches this limitation (Tashiro, Fig 15, Examiner interprets “fully opened” throttle opening from time T32 and T33 as increase in the driving force over a period of time to the target stop position).  
Ishikawa, as modified, also does not teach the target value in the case where the remaining distance is the first distance is greater than the target value in the case where the remaining distance is the second distance.  However, Bariat teaches this limitation (Bariat,  [0043] The driver assistance system...can...detect a remaining distance...The remaining distance...represents...the shortest distance between the position of the motor vehicle...when the minimum collision distance is reached and the end point of the travel trajectory, [0045] “The remaining distance...is determined as a function of the travel trajectory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to incorporate setting an increase rate of the driving force in the driving force increase control according to a remaining distance to the target stop position at a time of the driving force increase control as taught by Tashiro and setting the target value in the case where the remaining distance is the first distance is greater than the target value in the case where the remaining distance is the second distance as taught by Bashiro in order to control the acceleration of the vehicle as not to exceed the distance to the stopping position.
Regarding Claim 5, Ishikawa teaches the vehicle travel assist device (Ishikawa, Fig 2) that assists travel of a vehicle, the vehicle travel assist device comprising: a control device configured to control the travel of the vehicle (Ishikawa, Fig 5 Box 40); and a memory device in which travel state information indicating a travel state of the vehicle is stored (Ishikawa, Fig 5 Box 42, [0032] “…vehicle position can be recognized using map data…stored in the memory unit”, [0058] “…current vehicle speed V1, vehicle speed V0 detected earlier and stored in the memory unit”), wherein the control device (Ishikawa, Fig 5 Box 40) is further configured to: wherein the control device (Ishikawa, Fig 5 Box 40) is further configured to: execute vehicle guidance control that guides the vehicle to a target stop position based on the travel state information (Ishikawa, [0034] “The action plan generation unit.. generates a driving path of the vehicle…(target path) from present time point to a certain time ahead based on, for example, a target route computed by the navigation unit…,subject vehicle position recognized by the subject vehicle position recognition unit…and external circumstances recognized by the exterior recognition unit); during the vehicle guidance control, execute driving force increase control that (Ishikawa, Fig 6, [0041] “the vehicle control apparatus is configured…to facilitate ride-over of the rise…by the front wheels…following ride-over of the rise…by the rear wheels”, [0069] “…vehicle speed immediately before the front wheels…ride over the rise…is controlled to target vehicle speed…inertial force (kinetic energy) of the vehicle…necessary for the front wheels…to ride over the rise…is obtained and the front wheels…can easily ride over the rise…by inertial force).
Ishikawa does not teach variably set a target value of the driving force in the driving force increase control according to a remaining distance to the target stop position at a time of the driving force increase control.  However Tashiro teaches this limitation (Tashiro, Fig 15, Examiner interprets “fully opened” throttle opening from time T32 and T33 as increase in the driving force over a time period to the target stop position).  
Ishikawa also does not teach wherein the target value in a case where the remaining distance is a first distance is greater than the target value in a case where the remaining distance is a second distance shorter than the first distance. However, Bariat teaches this limitation (Bariat, [0043] “The remaining distance...represents...the shortest distance between the position of the motor vehicle...when the minimum collision distance is reached and the end point of the travel trajectory”, [0022] “The driver continues to activate the accelerator pedal and the brake. It is also possible to provide that the driver assistance system additionally actuates a brake and/or a drive engine of the motor vehicle, in order to manoeuvre the motor vehicle along the travel trajectory. In this case, the driver assistance system also performs the longitudinal guidance of the motor vehicle”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishikawa to incorporate variably setting an increase rate of the driving force in the driving force increase control according to a remaining distance to the target stop 
Regarding Claim 6, Modified Ishikawa teaches the vehicle travel assist device (Ishikawa, Fig 2) according to claim 5, wherein the control device (Ishikawa, Fig 5v Box 40) is further configured to: estimate a minimum required driving force required for the wheel to climb over the difference-in-level, based on the travel state information (Ishikawa, [0049] “After the rear wheels…ride over the rise…the target vehicle speed calculation unit…calculates target vehicle speed…of the vehicle…immediately before the front wheels…ride over the rise…more exactly just before the front wheels…hit the rise…This target vehicle speed…is vehicle speed for obtaining inertial force of the vehicle…needed for the front wheels…to ride over the rise”); and set the target value of the driving force to the minimum required driving force or greater (Ishikawa, [0061] “After vehicle speed is controlled to target vehicle speed…up to immediately before the front wheels…ride over the rise…the driving control unit…lowers vehicle propulsion torque to a predetermined value. The reason for this is that in the present embodiment the front wheels…ride over the rise…mainly by inertial force, so that no need arises to increase vehicle propulsion torque between just before and just after riding over the rise…”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662